Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered May 21, 1993, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that he was deprived of a fair trial because the prosecutor exercised three racially-motivated peremptory challenges against black venirepersons in violation of Batson v Kentucky (476 US 79). However, the defendant failed to meet his burden of demonstrating that the race-neutral explanations proffered by the prosecutor were merely pretextual (see, People v Allen, 86 NY2d 101; People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Waldo, 221 AD2d 390; People v Gooden, 220 AD2d 683).
The defendant’s remaining contention is without merit. Bracken, J. P., Copertino, Goldstein and McGinity, JJ., concur.